Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This correspondence is responsive to the Continuation Application filed on October 28, 2021. Claims 1-18 are pending in the case, with claims 1, 7 and 13 in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
More specifically, independent claims 1, 7 and 13 recite “generating third stroke data …, the third stroke data including first stroke data and second data; storing the third stroke data … display a first display state, wherein the first stroke data and the second stroke data included in the third stroke data are displayed in the first display state;” It is not clear what the second data is, if it is stroke data, if it is intended to be the second stroke data or some completely other type of other data. 
Additionally, the independent claims 1, 7 and 13 limitation with the first occurrence of “the second stroke data” has insufficient antecedent basis in the claims. lacks antecedent basis and the independent claims are also rejected for this additional reason. 
Dependent claims 2-6, 8-12 and 14-18 are rejected for the same reasons discussed above with respect to the independent claims.
For examination purposes, the second data is interpreted as second stroke data. Applicant may cancel the claims or amend the claims to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection
Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below. 
More specifically, claims 1-18 are directed to the abstract idea in the category enumerated in the 2019 PEG of Organizing Human Activity, for managing user personal behavior for controlling handwriting stroke data and handwriting states and storing handwriting stroke data in files.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-18 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1-18 recite an abstract idea in the enumerated category of Organizing Human Activity.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1-18 do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1-18 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   
The 35 U.S.C. § 101 analysis involves several steps and sub-steps.  Step 1 is detailed in MPEP §2106.03.  Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04.  Step 2B is detailed in MPEP §2106.05.  Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1-6), a machine (system/apparatus Claim(s) 7-12), and an article of manufacture (non-transitory computer-readable media Claim(s) 13-18).  This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories.  If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the analysis concludes.  However, if an abstract idea was identified at Step 2A, prong 1, then the claims are further considered at Step 2A, prong 2.
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance.  If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim.  
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself.  The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
Claim Markup:
1. A display  [Apply It1] [Mere Instructions2] control method, comprising: generating third stroke data based on a plurality of positions indicated by a position indicator, the third stroke data including first stroke data and second data; storing the third stroke data in a first file  [Organizing Human Activity3- managing user personal behavior for controlling handwriting stroke data and handwriting states and storing handwriting stroke data in a file]; controlling a display device to display a first display state [Apply It1] [Mere Instructions 2], wherein the first stroke data and the second stroke data included in the third stroke data [Organizing Human Activity3- managing user personal behavior for controlling handwriting stroke data and handwriting states and storing handwriting stroke data] are displayed in the first display state [Apply It1] [Mere Instructions 2]; after the controlling the display device to display the first display state, controlling the display device to display a second display state [Apply It1] [Mere Instructions 2], wherein the first stroke data are displayed and the second stroke data are not displayed in the second display state; and based on a predetermined operation, storing the first stroke data and the second stroke data in two separate files, respectively [Organizing Human Activity3- managing user personal behavior for controlling handwriting stroke data and handwriting states and storing handwriting stroke data in files].  
2. The display control method of claim 1, further comprising: based on the predetermined operation, deleting the second stroke data from the first file, and storing the second stroke data in a second file different from the first file [Extra-solution Activity4]  [Extra-Solution Activity5].
3. The display control method of claim 1, further comprising: controlling the display device to display [Apply It1] [Mere Instructions2]a slider, wherein the slider includes a handle, wherein the controlling the display device to display the second display state is based on a position of the handle on the slider [Extra-solution Activity4][ [Extra-solution Activity5]. 
4. The display control method of claim 3, wherein: the slider includes one or more ticks, and 41a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the third stroke data [Extra-solution Activity4][ [Extra-solution Activity5].  
5. The display control method of claim 4, wherein the handle is moveable to one or more positions on the slider corresponding to the one or more ticks and is not moveable to positions on the slider other than the one or more positions on the slider corresponding to the one or more ticks [Extra-solution Activity4][ [Extra-solution Activity5].   
6. The display control method of claim 3, comprising: based on the predetermined operation [Extra-solution Activity4] [Extra-solution Activity5], controlling the display device to display [Apply It1] [Mere Instructions 2] the slider, wherein the slider includes one or more ticks, and a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the first stroke data [Extra-solution Activity4][ [Extra-solution Activity5]. 

7. An apparatus, comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the apparatus to [General Machine6]: generate third stroke data based on a plurality of positions indicated by a position indicator, the third stroke data including first stroke data and second data; store the third stroke data in a first file [Organizing Human Activity3- managing user personal behavior for controlling handwriting stroke data and handwriting states and storing handwriting stroke data in a file]; control a display device to display a first display state [Apply It1] [Mere Instructions 2], wherein the first stroke data and the second stroke data included in the third stroke data [Organizing Human Activity3- managing user personal behavior for controlling handwriting stroke data and handwriting states and storing handwriting stroke data] are displayed in the first display state [Apply It1] [Mere Instructions 2]; after controlling the display device to display the first display state is displayed on the display, control the display device to display a second display state[Apply It1] [Mere Instructions 2], 42wherein the first stroke data are displayed and the second stroke data are not displayed in the second display state; and based on a predetermined operation, store the first stroke data and the second stroke data in two separate files, respectively [Organizing Human Activity3- managing user personal behavior for controlling handwriting and handwriting states and storing handwriting stroke data in files].  

13. A non-transitory computer readable medium storing instructions that, when executed by a processor of a computer, cause the computer to[General Machine6]: generate third stroke data based on a plurality of positions indicated by a position indicator, the third stroke data including first stroke data and second data; store the third stroke data in a first file [Organizing Human Activity3- managing user personal behavior for controlling handwriting and handwriting states and storing handwriting stroke data in a file]; control a display device to display a first display state [Apply It1] [Mere Instructions 2], wherein the first stroke data and the second stroke data included in the third stroke data [Organizing Human Activity3- managing user personal behavior for controlling handwriting stroke data and handwriting states and storing handwriting stroke data] are displayed in the first display state [Apply It1] [Mere Instructions 2]; after controlling the display device to display the first display state, control the display device to display a second display state [Apply It1] [Mere Instructions 2], wherein the first stroke data are displayed and the second stroke data are not displayed in the second display state; and based on a predetermined operation, store the first stroke data and the second stroke data in two separate files, respectively [Organizing Human Activity3- managing user personal behavior for controlling handwriting stroke data and handwriting states and storing handwriting stroke data in files].  

The remaining dependent claims are rejected for reasons comparable to those discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9-13 and 15-18 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,175,771 in view of claims 1-22 of U.S. Patent No. 10,769,349.  Although the claims at issue are not identical, they are not patentably distinct from each other because they only differ in scope and minor variations in wording.

Regarding claim 1, the ‘771 patent claims recite:
A display control method, comprising (i.e.,  A display control method, comprising: ‘771 patent, claim 1, col 24:26.): 
generating third stroke data based on a plurality of positions indicated by a position indicator, the third stroke data including first stroke data and second data (i.e., on a display, a first slider including one or more ticks (a plurality of positions indicated by a position indicator), the first slider corresponding to a third stroke data which includes a first stroke data and a second data (generating third stroke data based on a plurality of positions indicated by a position indicator, the third stroke data including first stroke data and second data); ‘771 patent, claim 1, col 24:26-30.); 
storing the third stroke data in a first file (i.e.,    ‘771 patent, claim x, col x:x.); 
As discussed above, the ‘771 patent, claims recite the third stroke data. The ‘771 patent claims do not explicitly recite storing in a first file.
However, the ‘349 patent claims recite storing M pieces (third stroke data) of stroke data.‘349 patent, claim 1, col 24:49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method of the ‘771 patent claims to store data in a file as recited by the ‘349 patent claims, with a reasonable expectation of success, in order to enable saving and accessing the data.
controlling a display device to display a first display state, wherein the first stroke data and the second stroke data included in the third stroke data are displayed in the first display state; 
The ‘771 patent claims recite displaying, on a display, a first slider including one or more ticks, the first slider corresponding to a third stroke data which includes a first stroke data and a second data; ‘771 patent, claim 1, col 24:26-30. Thus, the ‘771 patent claims recite displaying slider corresponding to the third stroke data, which strongly suggests and implies displaying the third stroke data. The ‘771 claims do not explicitly recite displaying the third data. 
However, the ‘349 patent claims displaying together on a display device the M pieces of stroke data (third stroke data) based on the M order values assigned to the M pieces of stroke data.‘349 patent, claim 1, col 25:13, col 24:25-67.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method of the ‘771 patent claims to display the data as recited the ‘349 patent claims, with a reasonable expectation of success, in order to enable the user view to the data.
after the controlling the display device to display the first display state, controlling the display device to display a second display state, wherein the first stroke data are displayed and the second stroke data are not displayed in the second display state (i.e., receiving an input which separates the first stroke data to be displayed on the display from the second stroke data to be not displayed on the display; based on the input, displaying the first stroke data on the display and not displaying the second stroke data on the display (after the controlling the display device to display the first display state, controlling the display device to display a second display state, wherein the first stroke data are displayed and the second stroke data are not displayed in the second display state);  ‘771 patent, claim 1, col 24:31-36, 26-31.); and 
based on a predetermined operation, storing the first stroke data and the second stroke data in two separate files, respectively.
The ‘771 patent claims recite receiving an input which separates (a based on a predetermined operation) the first stroke data to be displayed on the display from the second stroke data to be not displayed on the display (separating the first stroke data and the second stroke data); based on the input, displaying the first stroke data on the display and not displaying the second stroke data on the display;  ‘771 patent, claim 1, col 24:31-36, 26-31.)
Thus discussed above, the ‘771 patent claims recite based on a predetermined operation, separating the first stroke data and the second stroke data. The ‘771 patent claims do not explicitly recite storing in two separate files.
However, the ‘349 patent claims recite wherein the creating of the first and second pages includes creating a first file including the first page and a second file including the second page when the break position is the page break (based on a predetermined operation, storing the first stroke data and the second stroke data in two separate files, respectively), and including the order information in filenames of the first and second files. ‘349 patent claim 18, col 27:15-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method for separating the first stroke data and the second stroke data based on a predetermined operation of the ‘771 patent claims to store the first stroke data and the second stroke data in two separate files, based on a predetermine operation as recited by the ‘349 patent claims, with a reasonable expectation of success, in order to enable the user separately save and access the separate data.

Regarding claim 3, which depends from claim 1 and further recites:
controlling the display device to display a slider, wherein the slider includes a handle, wherein the controlling the display device to display the second display state is based on a position of the handle on the slider (i.e.,  displaying, on a display, a first slider (display device to display a slider) including one or more ticks, the first slider corresponding to a third stroke data which includes a first stroke data and a second data; 771 patent, claim 1, col 24:26-36. wherein the receiving the input includes receiving a position of a handle which is movable along the first slider (slider includes a handle), the input being based on the position (wherein the controlling the display device to display the second display state is based on a position (input based on the position) of the handle on the slider). ‘771 patent, claim 3, col 24:46-49, claim 1, col 24:26-36).  

Regarding claim 4, which depends from claim 3 and recites:
wherein the slider includes one or more ticks, and 41a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the third stroke data (i.e., wherein the first slider includes a plurality of ticks correspond one-to-one with a plurality of strokes included in the third stroke data (the slider includes one or more ticks, and 41a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the third stroke data). ‘771 patent, claim 5, col 24:53-56, claim 1, col 24:26-30.).  

Regarding claim 5, which depends from claim 4 and further recites:
wherein the handle is moveable to one or more positions on the slider corresponding to the one or more ticks and is not moveable to positions on the slider other than the one or more positions on the slider corresponding to the one or more ticks (i.e., wherein the handle is positionable only at positions of the ticks of the first slider. ‘771 patent, claim 4, col 24:51-52.).   

Regarding claim 6, which depends from claim 3 and further recites:
based on the predetermined operation, controlling the display device to display the slider, wherein the slider includes one or more ticks, and a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the first stroke data.
The ‘717 patent claims recite displaying, on a display, a first slider including one or more ticks, the first slider corresponding to a third stroke data which includes a first stroke data and a second data; receiving an input which separates the first stroke data to be displayed on the display from the second stroke data to be not displayed on the display; based on the input, displaying the first stroke data on the display and not displaying the second stroke data on the display; and in response to the first stroke data being displayed on the display, not displaying the first slider on the display, and displaying, on the display, a second slider including one of more ticks, the second slider corresponding to the first stroke data displayed on the display (based on the predetermined operation, controlling the display device to display the (second) slider, wherein the (second) slider includes one or more ticks, and a number of the one or more ticks included on the slider ). ‘771 patent, claim 1, col 24:26-41, claim 5, col 24:53-56.
Thus, the ‘717 patent claims recite based on the predetermined operation, controlling the display device to display the slider, wherein the slider includes one or more ticks, and a number of the one or more ticks included on the slider corresponds to a number of pieces of stroke data included in the first stroke data. The ’717 patent claims do not explicitly recite that that the number of ticks is equal to a number of pieces of stroke data included in the stroke data.
However, the ‘349 patent claims recite that wherein the slider has one or more ticks each of which corresponds to one of the pieces of stroke data (a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the stroke data).’349 patent, claim 4, col 25:46-48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method for separating the first stroke data and the second stroke data based on a predetermined operation and based on the predetermined operation, controlling the display device to display the slider, wherein the slider includes one or more ticks, and a number of the one or more ticks included on the slider corresponds to a number of pieces of stroke data included in the first stroke data of the ‘771 patent claims using the feature where a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the stroke data as recited by the ‘349 patent claims, with a reasonable expectation of success, in order to provide the user with a slider with a one to one correspondence to the displayed pieces of stroke data for more easily and accurately controlling and positioning displayed stroke data.

Claims 7 and 9-12 recite display apparatuses that substantially parallel the display control methods of claims 1 and 3-6, respectively. Therefore, the analysis discussed above with respect to claims 1 and 3-6 also applies to claims 7 and 9-12, respectively. Accordingly, claims 7 and 9-12 are rejected based on substantially the same rationale as set forth above with respect to claims 1 and 3-6, respectively.
More specifically regarding An apparatus, comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the apparatus to: 
The ‘717 claims recite a display apparatus, comprising a controller (processor) . ‘717 patent claim 7, col 24:61-64. The ‘717 claims do not explicitly recite a memory storing instructions that, when executed by the processor. 
However, the ‘349 patent claims recite the handwritten data capture device comprising: a processor; and a memory storing a program that causes the processor to (a memory storing instructions that, when executed by the processor). ‘349 patent claim 22, col 27:39-42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method and apparatus of the ‘771 patent claims using the memory storing instructions that, when executed by the processor of the ‘349 patent claims, with a reasonable expectation of success, in order to enable storing and executing programs and controlling displaying data.

Claims 13 and 15-18 recite non-transitory computer readable media that substantially parallel the display control methods of claims 1 and 3-6, respectively. Therefore, the analysis discussed above with respect to claims 1 and 3-6 also applies to claims 13 and 15-18, respectively. Accordingly, claims 13 and 15-18, are rejected based on substantially the same rationale as set forth above with respect to claims 1 and 3-6, respectively.
More specifically regarding A non-transitory computer readable medium storing instructions that, when executed by a processor of a computer, cause the computer to: (i.e., A non-transitory computer readable medium storing instructions that, when executed by a computer, cause the computer to perform a process including: ‘717 patent, claim 13, col 25:32-34. a display apparatus, comprising a controller (processor). ‘717 patent claim 7, col 24:61-64.). 

Claims 2, 8 and 14 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,175,771 in view of claims 1-22 of U.S. Patent No. 10,769,349 as applied to claims 1, 7 and 13,  and further in view of Official Notice.  

Regarding claim 2, which depends from claim 1 and further recites:
based on the predetermined operation, deleting the second stroke data from the first file, and storing the second stroke data in a second file different from the first file.  
As discussed above with respect to claim 1, the ‘771 patent claims in view of the ‘349 patent claims teach the display control method of claim 1 from which claim 2 depends, including storing the third data in the first file and based on the predetermined operation storing the first and second stroke data in separate files, the second stroke data in a second file different from the first file.  The ‘771 patent claims do not explicitly recite deleting the second stroke data from the third stroke data in the first file. 
However, the ‘349 patent claims recite identifying a continuous portion of the M pieces of stroke data based on the break position by extracting one or more of the M pieces of stroke data, wherein the one or more of the M pieces of stroke data are assigned one or more of the M order numbers that are greater than the one of the M order values corresponding to the break position (based on the predetermined (break) operation, deleting (extracting) the second stroke data from the third data). ‘349 patent, claim 1, col 25:9-15, col 24:26-col 25:8.
Thus, the ‘771 patent claims in view of the ‘349 patent claims teach storing the third stroke data in the first file, extracting and deleting the second stroke data from the third stroke data and storing the first stroke data and second stroke data in separate files. The ‘771 patent claims in view of the ‘349 patent claims do not explicitly recite deleting data from the file. 
However, the Examiner takes Official Notice that modifying, updating and deleting stored data was well known by those of ordinary skill in the art before the effective filing date of the present application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application implement the display control method for storing first and second data in the separate file different files of the ‘771 patent claims to include storing the third data in the first file and extracting and deleting the second data from the third data of the ‘349 patent claims and delete data in a file, with a reasonable expectation of success, in order to enable modifying stored data, save memory and separately store and access separate data.  

Claim 8 recites a display apparatus that substantially parallels the display control methods of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 8. Accordingly, claim 8 is rejected based on substantially the same rationale as set forth above with respect to claim 2.

Claim 13 recites a non-transitory computer readable media that substantially parallels the display control methods of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 16. Accordingly, claim 16 is rejected based on substantially the same rationale as set forth above with respect to claim 2.


Claims 1, 3-5 and are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,769,349 in view of claims 1-18 of U.S. Patent No. 11,175,771. Although the claims at issue are not identical, they are not patentably distinct from each other because they only differ in scope and minor variations in wording.

Regarding claim 1, the ‘349 patent claims recite:
A display control method (i.e., A handwritten data capture method … displaying together on a display device the M pieces of stroke data based on the M order values assigned to the M pieces of stroke data (a display control method); … updating the display device to display the identified continuous portion of the pieces of stroke data in the writing order; and repeating the accepting, the identifying, and the updating until a given operation is received. ‘349 patent, claim 1, col 24:26-28 … col 25:1-20.), comprising: 
generating third stroke data based on a plurality of positions indicated by a position indicator, the third stroke data including first stroke data and second data (i.e., displaying a first user interface including M display elements respectively corresponding to the M order values on the display device (generating and displaying third stroke data (M display elements) based on a plurality of positions), ‘349 patent claim 2, col 25:21-25. the first user interface includes a slider (generating third stroke data (M display elements) based on a plurality of positions indicated by a position indicator (slider)) that starts at a first one of the M order values having the minimum value associated with the least recent one of the pieces of stroke data and ends at the a second one of the M order values having maximum value associated with the most recent one of the pieces of stroke data (generating third stroke data (third stroke data starts at a first minimum order value associated with the least recent stroke data and ends at a second maximum order value associated with the most recent stroke data) based on a plurality of positions indicated by a position indicator (slider), the third stroke data including first stroke data and second data), the first user interface includes a handle movable along the slider, and the accepting of the input of the break position is based on a position of the handle on the slider (generating third stroke data based on a plurality of positions indicated by a position indicator, the third stroke data including first stroke data (first stroke data before break position) and second data (stroke data after break position). 349 patent claim 3, col 25:34-45.  wherein the slider has one or more ticks each of which corresponds to one of the pieces of stroke data (generating third stroke data based on a plurality of positions indicated by a position indicator (slider), the third stroke data including first stroke data and second data).‘349 patent, claims 4, col 25:46-48.);
storing the third stroke data in a first file (i.e., storing M pieces (third stroke data) of stroke data. ).‘349 patent, claim 1, col 24:49.); 
controlling a display device to display a first display state, wherein the first stroke data and the second stroke data included in the third stroke data are displayed in the first display state (i.e., displaying a first user interface including M display elements respectively corresponding to the M order values on the display device (controlling a display device to display a first state, wherein the first stroke data and the second stroke data are included in the third stroke data (M display elements) are displayed in the first display state), ‘349 patent claim 2, col 25:21-25. the first user interface includes a slider that starts at a first one of the M order values having the minimum value associated with the least recent one of the pieces of stroke data and ends at the a second one of the M order values having maximum value associated with the most recent one of the pieces of stroke data (controlling display device to display a first state, wherein the first stroke data and the second stroke data are included in the third stroke data (third stroke data starts at a first minimum order value associated with the least recent stroke data and ends at a second maximum order value associated with the most recent stroke data)), the first user interface includes a handle movable along the slider, and the accepting of the input of the break position is based on a position of the handle on the slider (controlling display device to display a first state, wherein the first stroke data (first stroke data before break position) and the second stroke data (stroke data after break position) are included in the third stroke data and second data). 349 patent claim 3, col 25:34-45.  wherein the slider has one or more ticks each of which corresponds to one of the pieces of stroke data.‘349 patent, claims 4, col 25:46-48.)
after the controlling the display device to display the first display state, controlling the display device to display a second display state, wherein the first stroke data are displayed and the second stroke data are not displayed in the second display state; and 
The ‘349 patent claims recite displaying together on a display device the M pieces of stroke data based on the M order values assigned to the M pieces of stroke data; accepting an input of a break position of the M pieces of stroke data corresponding to one of the M order values (after the controlling the display device to display the first display state, controlling the display device to display a second display state), after acquiring the pieces of handwritten data created based on the writing performed on the pages included in the paper medium and based on the writing order; identifying a continuous portion of the M pieces of stroke data based on the break position by extracting one or more of the M pieces of stroke data, wherein the one or more of the M pieces of stroke data are assigned one or more of the M order numbers that are greater than the one of the M order values corresponding to the break position. ‘349 patent, claim 1, col 25:4-15. identifying a continuous portion of the M pieces of stroke data based on the break position by extracting one or more of the M pieces of stroke data, wherein the one or more of the M pieces of stroke data are assigned one or more of the M order numbers that are greater than the one of the M order values corresponding to the break position; updating the display device to display the identified continuous portion of the pieces of stroke data in the writing order (wherein the ); ‘349 patent, claim 1, col 25:16-20.
Thus, the ‘349 patent claims recite after the controlling the display device to display the first display state, controlling the display device to display a second display state, wherein the second stroke data are displayed and the first stroke data are not displayed in the second display state. The ’349 patent claims do not specifically recite wherein the first stroke data are displayed and the second stroke data are not displayed in the second display state. 
However, the ‘717 patent claims recite receiving an input which separates the first stroke data to be displayed on the display from the second stroke data to be not displayed on the display; based on the input, displaying the first stroke data on the display and not displaying the second stroke data on the display (after the controlling the display device to display the first display state, controlling the display device to display a second display state, wherein the first stroke data are displayed and the second stroke data are not displayed in the second display state);  ‘771 patent, claim 1, col 24:31-36, 26-31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method of the ‘771 patent claims to store data in a file as recited by the ‘349 patent claims, with a reasonable expectation of success, in order to enable saving and accessing the data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method of the ‘349 patent claims to provide the first stroke data are displayed and the second stroke data are not displayed in the second display state as recited by the ‘771 ‘patent claims, with a reasonable expectation of success, in order to enable the user to displaying the just the first page of data instead of just the second page of data.
based on a predetermined operation, storing the first stroke data and the second stroke data in two separate files, respectively (i.e., wherein the creating of the first and second pages includes creating a first file including the first page and a second file including the second page when the break position is the page break (based on a predetermined operation, storing the first stroke data and the second stroke data in two separate files, respectively), and including the order information in filenames of the first and second files. ‘349 patent claim 18, col 27:15-20.).

Regarding claim 3, which depends from claim 1 and further recites:
controlling the display device to display a slider, wherein the slider includes a handle, wherein the controlling the display device to display the second display state is based on a position of the handle on the slider (i.e., As  discussed above, the ‘349 patent claims in view of the ‘717 patent claims teaches the second state. The ‘349 patent claims recite that wherein: the first user interface includes a slider that starts at a first one of the M order values having the minimum value associated with the least recent one of the pieces of stroke data and ends at the a second one of the M order values having maximum value associated with the most recent one of the pieces of stroke data, the first user interface includes a handle movable along the slider, and the accepting of the input of the break position is based on a position of the handle on the slider (controlling the display device to display a slider, wherein the slider includes a handle, wherein the controlling the display device to display the second display state is based on a position (based on input of break position) of the handle on the slider).’349 patent claim 3, col 34-45.).

Regarding claim 4, which depends from claim 3 and recites:
wherein the slider includes one or more ticks, and 41a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the third stroke data. 
The ‘349 patent recites that, wherein the slider has one or more ticks each of which corresponds to one of the pieces of stroke data. ‘349 patent, claim 4, col 25:46-48. The ‘349 patent does not explicitly recite a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the third stroke data.
However, the ‘717 patent claims recite wherein the first slider includes a plurality of ticks correspond one-to-one with a plurality of strokes included in the third stroke data (the slider includes one or more ticks, and 41a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the third stroke data). ‘771 patent, claim 5, col 24:53-56, claim 1, col 24:26-30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method for the slider has one or more ticks each of which corresponds to one of the pieces of stroke data of the ‘349 patent claims using the feature where the slider includes one or more ticks, and 41a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the third stroke data as recited by the ‘717 patent claims, with a reasonable expectation of success, in order to provide the user with a slider with a one to one correspondence to the displayed pieces of stroke data for more easily and accurately controlling and positioning displayed stroke data.

Regarding claim 5, which depends from claim 4 and further recites:
wherein the handle is moveable to one or more positions on the slider corresponding to the one or more ticks and is not moveable to positions on the slider other than the one or more positions on the slider corresponding to the one or more ticks (i.e., wherein the handle is movable to positions equivalent to each of the one or more ticks and does not stop at any other location along the slider. ‘349 patent claim 5, col 25:49-52.).

Regarding claim 6, which depends from claim 3 and further recites:
based on the predetermined operation, controlling the display device to display the slider, wherein the slider includes one or more ticks, and a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the first stroke data.
The ‘349 patent claims in view of the ‘717 patent claims teaches the methods of  claims 1 and 3, from which claim 6 directly and indirectly depends, including display the first stroke data and not display the second stroke data. See also above claim 1 rejection. The ‘349 patent claims recite wherein the slider has one or more ticks each of which corresponds to one of the pieces of stroke data….wherein the handle is movable to positions equivalent to each of the one or more ticks and does not stop at any other location along the slider. … wherein: the slider has a plurality of first ticks each of which corresponds to multiple ones of the pieces of stroke data, and when the handle or the slider is pressed and held for a given time period or more, the method further includes replacing one or more of the first ticks by one or more second ticks each of which corresponds to one or more of a group of stroke data having a number of pieces that is smaller than a number of pieces of the group of the stroke data, the group of stroke data being based on a pressed position of the handle (based on the predetermined (based on slider pressed and held break position) operation, controlling the display device to display the slider, wherein the slider includes one or more ticks, and a number of the one or more ticks included on the slider ). ’349 patent claims 4-6, col 25:46-65
The ’349 patent claims do not explicitly recite that a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the displayed stroke data.
However, the ‘717 patent claims recite wherein the first slider includes a plurality of ticks correspond one-to-one with a plurality of strokes included in the third stroke data (the slider includes one or more ticks, and 41a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the displayed stroke data). ‘771 patent, claim 5, col 24:53-56, claim 1, col 24:26-30, col 24:31-36, 26-31.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the display control method for the slider has one or more ticks each of which corresponds to one of the pieces of stroke data of the ‘349 patent claims to provide first stroke data displayed and the second stroke data are not displayed and the slider includes one or more ticks, and 41a number of the one or more ticks included on the slider is equal to a number of pieces of stroke data included in the displayed stroke data as recited by the ‘717 patent claims, with a reasonable expectation of success, in order to provide the user with a slider with a one to one correspondence to the displayed pieces of stroke data for more easily and accurately controlling and positioning displayed stroke data.

Claims 7 and 9-12 recite display apparatuses that substantially parallel the display control methods of claims 1 and 3-6, respectively. Therefore, the analysis discussed above with respect to claims 1 and 3-6 also applies to claims 7 and 9-12, respectively. Accordingly, claims 7 and 9-12 are rejected based on substantially the same rationale as set forth above with respect to claims 1 and 3-6, respectively.
More specifically regarding An apparatus, comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the apparatus to: (i.e., device comprising: a processor; and a memory storing a program that causes the processor to. ‘349 patent claim 22, col 27:39-42. 

Claims 13 and 15-18 recite non-transitory computer readable media that substantially parallel the display control methods of claims 1 and 3-6, respectively. Therefore, the analysis discussed above with respect to claims 1 and 3-6 also applies to claims 13 and 15-18, respectively. Accordingly, claims 13 and 15-18, are rejected based on substantially the same rationale as set forth above with respect to claims 1 and 3-6, respectively.
More specifically regarding A non-transitory computer readable medium storing instructions that, when executed by a processor of a computer, cause the computer to: (i.e., A handwritten data capture device that creates a plurality of pieces of stroke data, the handwritten data capture device comprising: a processor; and a memory storing a program that causes the processor to (a non-transitory computer readable medium (device memory) storing instructions (program) that, when executed by a processor of a computer causes the computer to (program that causes the device processor to perform a process)) ‘349 patent claim 22, col 27:38-42.).

Claims 2, 8 and 14 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,769,349 in view of claims 1-18 of U.S. Patent No. 11,175,771 as applied to claims 1, 7 and 13,  and further in view of Official Notice.  
 
Regarding claim 2, which depends from claim 1 and further recites:
based on the predetermined operation, deleting the second stroke data from the first file, and storing the second stroke data in a second file different from the first file.  
As discussed above with respect to claim 1, the ‘349 patent claims in view of the ‘771 patent claims teach the display control method of claim 1 from which claim 2 depends, including storing the third data in the first file and based on the predetermined operation storing the first and second stroke data in separate files, the second stroke data in a second file different from the first file. 
The ‘349 patent claims recite identifying a continuous portion of the M pieces of stroke data based on the break position by extracting one or more of the M pieces of stroke data, wherein the one or more of the M pieces of stroke data are assigned one or more of the M order numbers that are greater than the one of the M order values corresponding to the break position (based on the predetermined (break) operation, deleting (extracting) the second stroke data from the third data). ‘349 patent, claim 1, col 25:9-15, col 24:26-col 25:8.
Thus, the ‘349 patent claims in view of the ‘771 patent claims teach storing the third stroke data in the first file, extracting and deleting the second stroke data from the third stroke data and storing the first stroke data and second stroke data in separate files. The ‘349 patent claims in view of the ‘771 patent claims do not explicitly recite deleting data from the file. 
However, the Examiner takes Official Notice that modifying, updating and deleting stored data was well known by those of ordinary skill in the art before the effective filing date of the present application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application implement the display control method for storing the third data in the first file and extracting and deleting the second data from the third data of the ‘349 patent claims using the feature for storing first and second data in the separate file different files of the ‘771 patent claims and delete data in a file, with a reasonable expectation of success, in order to enable modifying stored data, save memory and separately store and access separate data.  

Claim 8 recites a display apparatus that substantially parallels the display control methods of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 8. Accordingly, claim 8 is rejected based on substantially the same rationale as set forth above with respect to claim 2.

Claim 13 recites a non-transitory computer readable media that substantially parallels the display control methods of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 16. Accordingly, claim 16 is rejected based on substantially the same rationale as set forth above with respect to claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kienzle (Patent No. US 9,882,224 B2) is considered relevant in disclosing User interface for overlapping handwritten text input..
Su et al. (Patent No. US 6,600,834 B1) is considered relevant in disclosing Handwriting information processing system with character segmentation user interface.
Ye et al. (Patent No. US 8,407,589 B2) is considered relevant in disclosing Grouping writing regions of digital ink.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        2 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Mere Instructions To Apply An Exception.  MPEP 2106.05(f).  As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965).  [ID:(S2B)1600]
        3 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  MPEP 2106.04(a)(2)(II)  2019 Guidance, 50 FR at 52, footnote 13.  The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas. [ID:(S2AP1)1020]
        4 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        5 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Extra-Solution Activity.  MPEP 2106.05(g).  The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.    [ID:(S2B)1610]
        6 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   The recitation does not describe a particular machine or manufacture, effect a particular transformation or reduction of an article or apply the judicial exception in another meaningful way.  Therefore, the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use. See also, MPEP 2106.05(b).   MPEP 2106.04(d); October 2019 Update, III(D); cf. 2019 Guidance, 84 FR 50 at 55, footnote 27.  See, October 2019 Update, III(D); 2019 Guidance, 84 FR 50 at 55, footnote 32; cf. id, footnote 27. [ID:(S2AP2)1131]